USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1208                                    EARL BRAXTON,                                Plaintiff, Appellant,                                          v.                             CITY OF PROVIDENCE, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                    [Hon. Ronald R. Lagueux, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________            Earl Braxton on brief pro se.            ____________            Kevin F.  McHugh, Assistant  City Solicitor,  City of  Providence,            ________________        Law Dept., on brief for appellee City of Providence.            Michael J.  Colucci  and Olenn  &  Penza  on brief  for  appellees            ___________________      _______________        Flynn, McKnight, Fitzpatrick, Coughlin, Clements and Lee.                                 ____________________                                  November 19, 1996                                 ____________________                 Per Curiam.  Plaintiff,  Earl Braxton, appeals the grant                 __________            of summary judgment in  favor of the defendants, the  City of            Providence, Rhode Island,  and six City police  officers.  We            have carefully reviewed the parties' briefs and the record on            appeal.   We affirm the district court's judgment in favor of            the  defendants, essentially  for the  reasons stated  in the            magistrate-judge's Report and Recommendation,  dated December            13, 1995, and, with respect  to Braxton's request for  return            of the  automobile, for  the reason  stated  by the  district            court  at the hearing held  on January 16,  1996, see tr. pp.                                                              ___            17-19.1                  1                 We have  considered all of Braxton's  arguments and find            none with  merit.  We see no need to address each separately.            We note only the following.                                            ____________________               1Braxton also  purports to  be appealing a  prior district               1            court  order   approving  an  August  15,   1995  Report  and            Recommendation of the  magistrate, that recommended dismissal            of defendant State  of Rhode  Island on the  ground that  the            State is not a person within the meaning of 42 U.S.C.   1983.            However, we  note that Braxton's  notice of appeal,  filed on            February 6,  1996, made specific reference  only to appealing            the  December  13, 1995  Report  and  Recommendation and  the            district court's acceptance of it.  Reference to a particular            ruling  denotes  an  intention   not  to  appeal  other  non-            referenced rulings.   See,  e.g., Kotler v.  American Tobacco                                  __________  ______     ________________            Co.,  981 F.2d 7, 11 (1st  Cir. 1992).  Moreover, Braxton did            ___            not serve  a copy  of this notice  of appeal  or his  opening            brief on the State.  Arguably, therefore, Braxton has  waived            any appellate arguments  regarding the  earlier dismissal  of            the State of Rhode Island.                 In any event, the dismissal of the State of Rhode Island            was correct for reasons  stated by the magistrate.   See Will                                                                 ___ ____            v. Michigan Dep't  of State  Police, 491 U.S.  58, 71  (1989)               ________________________________            (holding that a state is not a person under   1983).                                         -2-                 Although Braxton is  correct in contending that,  absent            party agreement (which did not occur here), a magistrate does            not have the  authority to  hear and determine  a motion  for                                             _____________            summary judgment, 28  U.S.C.   636(b)(1)(A),  that contention            has  no relevance here.  The magistrate did not determine the                                                        ___            motions for summary judgment; rather, pursuant to 28 U.S.C.              636(b)(1)(B),  the  magistrate   submitted  his  report   and            recommendation  on  these motions,  which  were  reviewed and            finally determined by the district court.                 Braxton has  filed two post-briefing  motions with  this            court requesting leave to supplement the record with material            not  presented to  the  district court.    These motions  are            denied.  This  court reviews  an appeal based  on the  record            below which  encompasses "[t]he original papers  and exhibits            filed in  the district court, the  transcript of proceedings,            if any, and a  certified copy of the docket  entries prepared            by the  clerk of the district court."  Fed. R. App. P. 10(a).            In any  event, nothing  contained in  these  two motions  and            their  attachments  would  change  our  disposition  of  this            appeal.                 The motions to supplement the record are denied.                                                          _______                 The judgment of the district court is affirmed.                                                       _________                                         -3-                                         -4-